Title: To George Washington from William Watson, 29–30 January 1776
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 29[-30] Jany 1776

I must ask your Excellencys Pardon for omitting in my last, some very meterial circumstances relative to the capture of Commodore Manlys last prizes—I had not when I wrote, got an exact account of the matter, since w[hic]h the Commodore tells me that he had taken the prizes, & had put his people on board them some time before the Tender came to Their assistance, that there were two other Vessels from Nova scotia with stock, in company with these ships, & that the whole fleet with the Tender, wod have been taken, had it not been for the cowardice of one of our Continental armed Vessels, who was very near them, but dared not engage, & who made the best of his way off—Commodore Manly fought in very disadvantageous circumstances not haveing more than sixteen of his own people on board; but then, he receivd considerable assistance from his prisoners, more particularly from the Captains, who did as much as they dared do in such circumstances.

Your Excellency will please to direct me in what manner I shall conduct with these Captains relative to what they brot with them on their own account, memorandum of w[hic]h is inclosed. If these people are indulged to return to Plymouth to take care of their effects (provided their private adventures are given them) will it be any disadvantage to the public? however, your Excelly will much oblige our people, particularly the people belonging to the armed vessels, if youl permitt the Bazes & Chex, to be stop’d here, as they are greatly wantd to make them shirts.
Commodore Manly is now in our harbour, has been puzled with the Ice, (with which we are now blocked up) but has received no damage—The Harison Capt. Dyar is now in the Ice, has lost a⟨n⟩ anchor & cable, but we hope to find them again, we are now cuting the ice & hope to get him out without further damage.
I shall do every thing in my power to forward geting these vessels to sea, as a large number of ships from England are expected with provisions, & but one of them is of any force.
Capt. Morton, of the artilery, the bearer of this, takes charge of the prisoners, Capts. Hall & Grindall, who wod have been sent forward before, had not the extreme cold weather prevented. I am most respectfully your Excellen⟨cy’s⟩ most obedient much obliged very hume servant

William Watson


Tuesday morning [30 January] 8 OClock The Hancock, Manly & the yankee Barnes now under sail bound on a cruize.

